       Case 1:20-cv-00708-CCC Document 35-6 Filed 07/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF PENNSYLVANIA
                       HARRISBURG DIVISION

                                          :
JUDICIAL WATCH, INC.,                     :   NO. 1:120-cv-00708
                                          :   (Judge Christopher C. Conner)
                          Plaintiff,      :
                                          :
             v.                           :
                                          :
COMMONWEALTH of                           :
PENNSYLVANIA, et al.,                     :
                                          :
                          Defendants.     :

                              [PROPOSED] ORDER
      This matter having come before the Court upon the Motion to Dismiss of

Defendants Bucks County Commission, Bucks County Board of Elections, Bucks

County Registration Commission, Thomas Freitag, in his official capacity as

Elections Director for Bucks County, Chester County Commission, Chester

County Board of Elections, Chester County Registration Commission, Sandra

Burke, in her official capacity as Director of Elections in Chester County,

Delaware County Council, Delaware County Board of Elections, Delaware County

Registration Commission, and Laureen Hagan, in her official capacity as Chief

Clerk, Elections Bureau for Delaware County (the “County Defendants”),

submitted on July 10, 2020, and for good cause shown, it is on this ____ day of
      Case 1:20-cv-00708-CCC Document 35-6 Filed 07/10/20 Page 2 of 2




__________, 2020 ORDERED that the Motion is GRANTED. Plaintiff’s claims

against the County Defendants are DISMISSED.




                                  J. Christopher C. Conner




                                    -2-
